lO
ll
12

14
15
16
17
18
19
20
21
22
23

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
>l< >l< >l<
UNITED STATES OF AMERICA, Case No. 2117-cr-00205-APG-GWF
Plaintiff,
ORDER ACCEP'I`ING MAGISTRATE
V- JUDGE’S FINDINGS &
RECOMMENDATION ON MOTION TO
AURORA S. BELTRAN, DISMISS
Defendants. (ECF NOS_ 78j 96)

 

 

 

 

Defendant Aurora Beltran moved to dismiss the charges against her. ECF No. 78.
Magistrate Judge Foley entered his Findings & Recommendation recommending that the motion
be denied. ECF No. 96. Beltran filed an Objection to the Findings & Recommendation (ECF
No. lOl) and the Government filed a Response (ECF No. 102). Pursuant to Local Rule IB 3-
Z(b), l have conducted a de novo review of the motion and related papers. l agree With
Magistrate Judge Foley’s analysis and I adopt his Findings & Recommendation as my own.

IT IS HEREBY ORDERED that Magistrate Judge Foley’s Findings & Recommendation

(ECF No. 96) is accepted. Ms. Beltran’s motion to dismiss (ECF No. 78) is denied.

7/</~

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

DATED thisl@§y Of November, 2018.

 

